      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 1 of 24



1    David L. O'Daniel (SBN: 006418)
     Annelise M. Dominguez (SBN: 033299)
2    GORDON REES SCULLY MANSUKHANI, LLP
     111 W. Monroe Street, Suite 1600
3    Phoenix, AZ 85003
     Telephone: (602) 794-2472
4    Facsimile: (602) 265-4716
     dodaniel@grsm.com
5    adominguez@grsm.com
6    Attorneys for Defendant
     Tucson Federal Credit Union
7
                        IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE DISTRICT OF ARIZONA
9
10   Linnea M. Gashi-Doberdoli,                ) CASE NO. CV18-00483-TUC-RM
                                               )
11                               Plaintiff,    )
                                               ) ANSWER OF DEFENDANT TUCSON
12          vs.                                ) FEDERAL CREDIT UNION
13                                             )
     DT Automotive Center, Inc. dba Desert     )
     Toyota of Tucson; TruWest Credit
14   Union; America First Credit Union;        )
     Tucson Federal Credit Union; Experian     )
15   Information Solutions, Inc; Transunion,   )
     LLC,                                      )
16                                             )
                                 Defendants.   )
17
18          Defendant Tucson Federal Credit Union (“Tucson Federal”) for its Answer to the
19   Civil Complaint (“Complaint”), filed September 26, 2018, and without waiving its
20   defenses, admits, denies, and alleges as follows:
21                              I.   PRELIMINARY STATEMENT
22          1.     Answering Paragraph 1 of the Complaint, Tucson Federal admits that
23   Plaintiff Linnea M. Gashi-Doberdoli (“Plaintiff”) filed a Complaint against DT
24   Automotive Center, Inc. dba Desert Toyota of Tucson, TruWest Credit Union, Tucson
25   Federal Credit Union, Experian Information Solutions, Inc., and Transunion, LLC, on
26   September 26, 2018. All other allegations are denied and Tucson Federal expressly
27   denies liability and alleges that Plaintiff failed to state claims against it on which relief
28   can be granted.

                                                  -1-
       Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 2 of 24



1           2.     Answering Paragraph 2 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations and accordingly denies the allegations therein.
4           3.     Answering Paragraph 3 of the Complaint, Tucson Federal is without
5    sufficient knowledge or information to form a belief as to the truth or falsity of the
6    allegations and accordingly denies the allegations therein.
7           4.     Answering Paragraph 4 of the Complaint, Tucson Federal is without
8    sufficient knowledge or information to form a belief as to the truth or falsity of the
9    allegations and accordingly denies the allegations therein.
10          5.     Answering Paragraph 5 of the Complaint, Tucson Federal is without
11   sufficient knowledge or information to form a belief as to the truth or falsity of the
12   allegations and accordingly denies the allegations therein.
13          6.     Answering Paragraph 6 of the Complaint, Tucson Federal is without
14   sufficient knowledge or information to form a belief as to the truth or falsity of the
15   allegations and accordingly denies the allegations therein.
16          7.     Answering Paragraph 7 of the Complaint, Tucson Federal is without
17   sufficient knowledge or information to form a belief as to the truth or falsity of the
18   allegations and accordingly denies the allegations therein.
19                                     II.   JURISDICTION
20          8.     Answering Paragraph 8 of the Complaint, Tucson Federal affirmatively
21   alleges that it does not contest primary jurisdiction for the limited purposes of this
22   lawsuit. All other allegations are denied.
23          9.     Answering Paragraph 9 of the Complaint, Tucson Federal affirmatively
24   alleges that it does not contest jurisdiction for the limited purposes of this lawsuit but
25   denies that supplemental jurisdiction is proper. All other allegations are denied.
26                   III.    VENUE & INTRA-DISTRICT ASSIGNMENT
27          10.    Answering Paragraph 10 of the Complaint, Tucson Federal does not contest
28   venue for the limited purposes of this lawsuit. All other allegations are denied.

                                                  -2-
       Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 3 of 24



1           11.    Answering Paragraph 11 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations and accordingly denies the allegations therein. Tucson Federal denies any
4    unlawful conduct by it.
5                                      IV.    THE PARTIES
6           12.    Answering Paragraph 12 of the Complaint, Tucson Federal is without
7    sufficient knowledge or information to form a belief as to the truth or falsity of the
8    allegations and accordingly denies the allegations therein.
9           13.    Answering Paragraph 13 of the Complaint, Tucson Federal is without
10   sufficient knowledge or information to form a belief as to the truth or falsity of the
11   allegations and accordingly denies the allegations therein.
12          14.    Answering Paragraph 14 of the Complaint, Tucson Federal is without
13   sufficient knowledge or information to form a belief as to the truth or falsity of the
14   allegations and accordingly denies the allegations therein.
15          15.    Answering Paragraph 15 of the Complaint, Tucson Federal is without
16   sufficient knowledge or information to form a belief as to the truth or falsity of the
17   allegations and accordingly denies the allegations therein.
18          16.    Answering Paragraph 16 of the Complaint, Tucson Federal admits that it is
19   a federally insured credit union. All other allegations are denied.
20          17.    Answering Paragraph 17 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations and accordingly denies the allegations therein.
23          18.    Answering Paragraph 18 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations and accordingly denies the allegations therein.
26          19.    Answering Paragraph 19 of the Complaint, Tucson Federal is without
27   sufficient knowledge or information to form a belief as to the truth or falsity of the
28   allegations contained therein and accordingly denies them.

                                                  -3-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 4 of 24



1          20.        Answering Paragraph 20 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations contained therein and accordingly denies them.
4                V.    GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
5          21.        Answering Paragraph 21 of the Complaint, Tucson Federal is without
6    sufficient knowledge or information to form a belief as to the truth or falsity of the
7    allegations contained therein and accordingly denies them.
8          22.        Answering Paragraph 22 of the Complaint, Tucson Federal is without
9    sufficient knowledge or information to form a belief as to the truth or falsity of the
10   allegations contained therein and accordingly denies them.
11         23.        Answering Paragraph 23 of the Complaint, Tucson Federal is without
12   sufficient knowledge or information to form a belief as to the truth or falsity of the
13   allegations contained therein and accordingly denies them.
14         24.        Answering Paragraph 24 of the Complaint, Tucson Federal is without
15   sufficient knowledge or information to form a belief as to the truth or falsity of the
16   allegations contained therein and accordingly denies them.
17         25.        Answering Paragraph 25 of the Complaint, Tucson Federal is without
18   sufficient knowledge or information to form a belief as to the truth or falsity of the
19   allegations contained therein and accordingly denies them.
20         26.        Answering Paragraph 26 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein and accordingly denies them.
23         27.        Answering Paragraph 27 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations contained therein and accordingly denies them.
26         28.        Answering Paragraph 28 of the Complaint, Tucson Federal is without
27   sufficient knowledge or information to form a belief as to the truth or falsity of the
28   allegations contained therein and accordingly denies them.

                                                -4-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 5 of 24



1          29.    Answering Paragraph 29 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations contained therein and accordingly denies them.
4          30.    Answering Paragraph 30 of the Complaint, Tucson Federal is without
5    sufficient knowledge or information to form a belief as to the truth or falsity of the
6    allegations contained therein and accordingly denies them.
7          31.    Answering Paragraph 31 of the Complaint, Tucson Federal is without
8    sufficient knowledge or information to form a belief as to the truth or falsity of the
9    allegations contained therein and accordingly denies them.
10         32.    Answering Paragraph 32 of the Complaint, Tucson Federal is without
11   sufficient knowledge or information to form a belief as to the truth or falsity of the
12   allegations contained therein and accordingly denies them.
13         33.    Answering Paragraph 33 of the Complaint, Tucson Federal is without
14   sufficient knowledge or information to form a belief as to the truth or falsity of the
15   allegations contained therein and accordingly denies them.
16         34.    Answering Paragraph 34 of the Complaint, Tucson Federal, is without
17   sufficient knowledge or information to form a belief as to the truth or falsity of the
18   allegations contained therein and accordingly denies them.
19         35.    Answering Paragraph 35 of the Complaint, Tucson Federal is without
20   sufficient knowledge or information to form a belief as to the truth or falsity of the
21   allegations contained therein and accordingly denies them.
22         36.    Answering Paragraph 36 of the Complaint, Tucson Federal is without
23   sufficient knowledge or information to form a belief as to the truth or falsity of the
24   allegations contained therein and accordingly denies them.
25         37.    Answering Paragraph 37 of the Complaint, Tucson Federal is without
26   sufficient knowledge or information to form a belief as to the truth or falsity of the
27   allegations contained therein and accordingly denies them.
28         38.    Answering Paragraph 38 of the Complaint, Tucson Federal is without

                                                -5-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 6 of 24



1    sufficient knowledge or information to form a belief as to the truth or falsity of the
2    allegations contained therein and accordingly denies them.
3          39.    Answering Paragraph 39 of the Complaint, Tucson Federal is without
4    sufficient knowledge or information to form a belief as to the truth or falsity of the
5    allegations contained therein and accordingly denies them.
6          40.    Answering Paragraph 40 of the Complaint, Tucson Federal is without
7    sufficient knowledge or information to form a belief as to the truth or falsity of the
8    allegations contained therein and accordingly denies them.
9          41.    Answering Paragraph 41 of the Complaint, Tucson Federal is without
10   sufficient knowledge or information to form a belief as to the truth or falsity of the
11   allegations contained therein and accordingly denies them.
12         42.    Answering Paragraph 42 of the Complaint, Tucson Federal is without
13   sufficient knowledge or information to form a belief as to the truth or falsity of the
14   allegations contained therein and accordingly denies them.
15         43.    Answering Paragraph 43 of the Complaint, Tucson Federal is without
16   sufficient knowledge or information to form a belief as to the truth or falsity of the
17   allegations contained therein and accordingly denies them.
18         44.    Answering Paragraph 44 of the Complaint, Tucson Federal is without
19   sufficient knowledge or information to form a belief as to the truth or falsity of the
20   allegations contained therein and accordingly denies them.
21         45.    Answering Paragraph 45 of the Complaint, Tucson Federal is without
22   sufficient knowledge or information to form a belief as to the truth or falsity of the
23   allegations contained therein and accordingly denies them.
24         46.    Answering Paragraph 46 of the Complaint, Tucson Federal is without
25   sufficient knowledge or information to form a belief as to the truth or falsity of the
26   allegations contained therein and accordingly denies them.
27         47.    Answering Paragraph 47 of the Complaint, Tucson Federal is without
28   sufficient knowledge or information to form a belief as to the truth or falsity of the

                                                -6-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 7 of 24



1    allegations contained therein and accordingly denies them.
2          48.    Answering Paragraph 48 of the Complaint, Tucson Federal is without
3    sufficient knowledge or information to form a belief as to the truth or falsity of the
4    allegations contained therein and accordingly denies them.
5          49.    Answering Paragraph 49 of the Complaint, Tucson Federal is without
6    sufficient knowledge or information to form a belief as to the truth or falsity of the
7    allegations contained therein and accordingly denies them.
8          50.    Answering Paragraph 50 of the Complaint, Tucson Federal is without
9    sufficient knowledge or information to form a belief as to the truth or falsity of the
10   allegations contained therein and accordingly denies them.
11         51.    Answering Paragraph 51 of the Complaint, Tucson Federal is without
12   sufficient knowledge or information to form a belief as to the truth or falsity of the
13   allegations contained therein and accordingly denies them.
14         52.    Answering Paragraph 52 of the Complaint, Tucson Federal is without
15   sufficient knowledge or information to form a belief as to the truth or falsity of the
16   allegations contained therein and accordingly denies them.
17         53.    Answering Paragraph 53 of the Complaint, Tucson Federal is without
18   sufficient knowledge or information to form a belief as to the truth or falsity of the
19   allegations contained therein and accordingly denies them.
20         54.    Answering Paragraph 54 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein and accordingly denies them.
23         55.    Answering Paragraph 55 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations contained therein and accordingly denies them.
26         56.    Answering Paragraph 56 of the Complaint, Tucson Federal is without
27   sufficient knowledge or information to form a belief as to the truth or falsity of the
28   allegations contained therein and accordingly denies them.

                                                -7-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 8 of 24



1          57.    Answering Paragraph 57 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations contained therein and accordingly denies them.
4          58.    Answering Paragraph 58 of the Complaint, Tucson Federal is without
5    sufficient knowledge or information to form a belief as to the truth or falsity of the
6    allegations contained therein and accordingly denies them.
7          59.    Answering Paragraph 59 of the Complaint, Tucson Federal is without
8    sufficient knowledge or information to form a belief as to the truth or falsity of the
9    allegations contained therein and accordingly denies them.
10         60.    Answering Paragraph 60 of the Complaint, Tucson Federal is without
11   sufficient knowledge or information to form a belief as to the truth or falsity of the
12   allegations contained therein and accordingly denies them.
13         61.    Answering Paragraph 61 of the Complaint, Tucson Federal is without
14   sufficient knowledge or information to form a belief as to the truth or falsity of the
15   allegations contained therein and accordingly denies them.
16         62.    Answering Paragraph 62 of the Complaint, Tucson Federal is without
17   sufficient knowledge or information to form a belief as to the truth or falsity of the
18   allegations contained therein and accordingly denies them.
19         63.    Answering Paragraph 63 of the Complaint, Tucson Federal is without
20   sufficient knowledge or information to form a belief as to the truth or falsity of the
21   allegations contained therein and accordingly denies them.
22         64.    Answering Paragraph 64 of the Complaint, Tucson Federal is without
23   sufficient knowledge or information to form a belief as to the truth or falsity of the
24   allegations contained therein and accordingly denies them.
25         65.    Answering Paragraph 65 of the Complaint, Tucson Federal is without
26   sufficient knowledge or information to form a belief as to the truth or falsity of the
27   allegations contained therein and accordingly denies them.
28         66.    Answering Paragraph 66 of the Complaint, Tucson Federal is without

                                                -8-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 9 of 24



1    sufficient knowledge or information to form a belief as to the truth or falsity of the
2    allegations contained therein and accordingly denies them.
3          67.    Answering Paragraph 67 of the Complaint, Tucson Federal is without
4    sufficient knowledge or information to form a belief as to the truth or falsity of the
5    allegations contained therein and accordingly denies them.
6          68.    Answering Paragraph 68 of the Complaint, Tucson Federal is without
7    sufficient knowledge or information to form a belief as to the truth or falsity of the
8    allegations contained therein and accordingly denies them.
9          69.    Answering Paragraph 69 of the Complaint, Tucson Federal is without
10   sufficient knowledge or information to form a belief as to the truth or falsity of the
11   allegations contained therein and accordingly denies them.
12         70.    Answering Paragraph 70 of the Complaint, Tucson Federal is without
13   sufficient knowledge or information to form a belief as to the truth or falsity of the
14   allegations contained therein and accordingly denies them.
15         71.    Answering Paragraph 71 of the Complaint, Tucson Federal is without
16   sufficient knowledge or information to form a belief as to the truth or falsity of the
17   allegations contained therein and accordingly denies them.
18         72.    Answering Paragraph 72 of the Complaint, Tucson Federal is without
19   sufficient knowledge or information to form a belief as to the truth or falsity of the
20   allegations contained therein and accordingly denies them.
21         73.    Answering Paragraph 73 of the Complaint, Tucson Federal is without
22   sufficient knowledge or information to form a belief as to the truth or falsity of the
23   allegations contained therein and accordingly denies them.
24         74.    Answering Paragraph 74 of the Complaint, Tucson Federal is without
25   sufficient knowledge or information to form a belief as to the truth or falsity of the
26   allegations contained therein and accordingly denies them.
27         75.    Answering Paragraph 75 of the Complaint, Tucson Federal is without
28   sufficient knowledge or information to form a belief as to the truth or falsity of the

                                                -9-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 10 of 24



1    allegations contained therein and accordingly denies them.
2          76.    Answering Paragraph 76 of the Complaint, Tucson Federal is without
3    sufficient knowledge or information to form a belief as to the truth or falsity of the
4    allegations contained therein and accordingly denies them.
5          77.    Answering Paragraph 77 of the Complaint, Tucson Federal is without
6    sufficient knowledge or information to form a belief as to the truth or falsity of the
7    allegations contained therein and accordingly denies them.
8          78.    Answering Paragraph 78 of the Complaint, Tucson Federal is without
9    sufficient knowledge or information to form a belief as to the truth or falsity of the
10   allegations contained therein and accordingly denies them.
11         79.    Answering Paragraph 79 of the Complaint, Tucson Federal is without
12   sufficient knowledge or information to form a belief as to the truth or falsity of the
13   allegations contained therein and accordingly denies them.
14         80.    Answering Paragraph 80 of the Complaint, Tucson Federal is without
15   sufficient knowledge or information to form a belief as to the truth or falsity of the
16   allegations contained therein and accordingly denies them.
17         81.    Answering Paragraph 81 of the Complaint, Tucson Federal is without
18   sufficient knowledge or information to form a belief as to the truth or falsity of the
19   allegations contained therein and accordingly denies them.
20         82.    Answering Paragraph 82 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein and accordingly denies them.
23         83.    Answering Paragraph 83 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations contained therein and accordingly denies them.
26         84.    Answering Paragraph 84 of the Complaint, Tucson Federal is without
27   sufficient knowledge or information to form a belief as to the truth or falsity of the
28   allegations contained therein and accordingly denies them.

                                               -10-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 11 of 24



1          85.    Answering Paragraph 85 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations contained therein and accordingly denies them.
4          86.    Answering Paragraph 86 of the Complaint, Tucson Federal is without
5    sufficient knowledge or information to form a belief as to the truth or falsity of the
6    allegations contained therein and accordingly denies them.
7          87.    Answering Paragraph 87 of the Complaint, Tucson Federal is without
8    sufficient knowledge or information to form a belief as to the truth or falsity of the
9    allegations contained therein and accordingly denies them.
10                         DEFENDANT CREDITOR INQUIRIES
11         88.    Answering Paragraph 88 of the Complaint, Tucson Federal is without
12   sufficient knowledge or information to form a belief as to the truth or falsity of the
13   allegations contained therein and accordingly denies them.
14         89.    Answering Paragraph 89 of the Complaint, Tucson Federal is without
15   sufficient knowledge or information to form a belief as to the truth or falsity of the
16   allegations contained therein and accordingly denies them.
17         90.    Answering Paragraph 90 of the Complaint, Tucson Federal is without
18   sufficient knowledge or information to form a belief as to the truth or falsity of the
19   allegations contained therein and accordingly denies them.
20         91.    Answering Paragraph 91 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein and accordingly denies them.
23         92.    Answering Paragraph 92 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations contained therein and accordingly denies them.
26         93.    Answering Paragraph 93 of the Complaint, Tucson Federal is without
27   sufficient knowledge or information to form a belief as to the truth or falsity of the
28   allegations contained therein and accordingly denies them.

                                               -11-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 12 of 24



1           94.    Answering Paragraph 94 of the Complaint, Tucson Federal is without
2    sufficient knowledge or information to form a belief as to the truth or falsity of the
3    allegations contained therein and accordingly denies them. Tucson Federal affirmatively
4    alleges that it was not required to provide notice.
5           95.    Answering Paragraph 95 of the Complaint, Tucson Federal denies the
6    allegations contained therein.
7           96.    Answering Paragraph 96 of the Complaint, Tucson Federal is without
8    sufficient knowledge or information to form a belief as to the truth or falsity of the
9    allegations contained therein and accordingly denies them.
10          97.    Answering Paragraph 97 of the Complaint, Tucson Federal is without
11   sufficient knowledge or information to form a belief as to the truth or falsity of the
12   allegations contained therein and accordingly denies them.
13          98.    Answering Paragraph 98 of the Complaint, Tucson Federal is without
14   sufficient knowledge or information to form a belief as to the truth or falsity of the
15   allegations contained therein and accordingly denies them.
16          99.    Answering Paragraph 99 of the Complaint, Tucson Federal is without
17   sufficient knowledge or information to form a belief as to the truth or falsity of the
18   allegations contained therein and accordingly denies them.
19          100.   Answering Paragraph 100 of the Complaint, Tucson Federal is without
20   sufficient knowledge or information to form a belief as to the truth or falsity of the
21   allegations contained therein and accordingly denies them.
22             DEFENDANT TRUWEST CREDIT UNION CREDIT INQUIRY
23                         AND CREDIT EXTENSION

24          101.   Answering Paragraph 101 of the Complaint, Tucson Federal is without
25   sufficient knowledge or information to form a belief as to the truth or falsity of the
26   allegations contained therein and accordingly denies them.
27          102.   Answering Paragraph 102 of the Complaint, Tucson Federal is without
28   sufficient knowledge or information to form a belief as to the truth or falsity of the
                                                  -12-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 13 of 24



1    allegations contained therein and accordingly denies them.
2          103.   Answering Paragraph 103 of the Complaint, Tucson Federal is without
3    sufficient knowledge or information to form a belief as to the truth or falsity of the
4    allegations contained therein and accordingly denies them.
5          104.   Answering Paragraph 104 of the Complaint, Tucson Federal is without
6    sufficient knowledge or information to form a belief as to the truth or falsity of the
7    allegations contained therein and accordingly denies them.
8          105.   Answering Paragraph 105 of the Complaint, Tucson Federal is without
9    sufficient knowledge or information to form a belief as to the truth or falsity of the
10   allegations contained therein and accordingly denies them.
11         106.   Answering Paragraph 106 of the Complaint, Tucson Federal is without
12   sufficient knowledge or information to form a belief as to the truth or falsity of the
13   allegations contained therein and accordingly denies them.
14         107.   Answering Paragraph 107 of the Complaint, Tucson Federal is without
15   sufficient knowledge or information to form a belief as to the truth or falsity of the
16   allegations contained therein and accordingly denies them.
17         108.   Answering Paragraph 108 of the Complaint, Tucson Federal is without
18   sufficient knowledge or information to form a belief as to the truth or falsity of the
19   allegations contained therein and accordingly denies them.
20         109.   Answering Paragraph 109 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein and accordingly denies them.
23         110.   Answering Paragraph 110 of the Complaint, Tucson Federal is without
24   sufficient knowledge or information to form a belief as to the truth or falsity of the
25   allegations contained therein and accordingly denies them.
26         Count I: Violations for the Federal Equal Credit Opportunity Act
27                                 15 U.S.C. § 1691(d)
       DESERT TOYOTA, Tucson Federal Credit Union, America First credit Union,
28                               TruWest Credit Union

                                               -13-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 14 of 24



1            111.   Answering Paragraph 111 of the Complaint, Tucson Federal incorporates
2    its admissions, denials, and allegations in paragraphs 1 through 110 by this reference.
3            112.   Answering Paragraph 112 of the Complaint, Tucson Federal denies the
4    allegations contained therein related to it and denies a violation of ECOA, 15 U.S.C.
5    §1691(d). Tucson Federal is without knowledge or information sufficient to form a belief
6    as to the truth of the allegations related to the other Defendants and accordingly denies
7    them.
8            113.   Answering Paragraph 113 of the Complaint, Tucson Federal denies the
9    allegations contained therein related to it. Tucson Federal is without knowledge or
10   information sufficient to form a belief as to the truth or falsity of the allegations related to
11   the other Defendants and accordingly denies them.
12           114.   Answering Paragraph 114 of the Complaint, Tucson Federal denies the
13   allegations contained therein related to it. Tucson Federal is without knowledge or
14   information sufficient to form a belief as to the truth of the allegations related to the other
15   Defendants and accordingly denies them.
16           115.   Answering Paragraph 115 of the Complaint, Tucson Federal is without
17   sufficient knowledge and information to form a belief as to the truth or falsity of the
18   allegations related to it and accordingly denies them. Tucson affirmatively alleges that it
19   was not required to send an adverse action notice. Tucson Federal is without sufficient
20   knowledge or information to form a belief as to the truth or falsity of the allegations
21   related to the other Defendants and accordingly denies them.
22                  Claim II: Violation of the Equal Credit Opportunity Act
23                                    15 U.S.C. § 1691(a)(1)
                                       DESERT TOYOTA
24
25           116.   Answering Paragraph 116 of the Complaint, Tucson Federal incorporates

26   its admissions, denials, and allegations in paragraphs 1 through 115 by this reference.

27           117.   Answering Paragraph 117 of the Complaint, Tucson Federal submits that

28   the allegations contained therein do not relate to it. Tucson Federal is without sufficient

                                                   -14-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 15 of 24



1    knowledge or information to form a belief as to the truth or falsity of the allegations
2    contained therein and accordingly denies them.
3           118.   Answering Paragraph 118 of the Complaint, Tucson Federal submits that
4    the allegations contained therein do not relate to it. Tucson Federal is without sufficient
5    knowledge or information to form a belief as to the truth or falsity of the allegations
6    contained therein and accordingly denies them.
7           119.   Answering Paragraph 119 of the Complaint, Tucson Federal submits that
8    the allegations contained therein do not relate to it. Tucson Federal is without sufficient
9    knowledge or information to form a belief as to the truth or falsity of the allegations
10   contained therein and accordingly denies them.
11          120.   Answering Paragraph 120 of the Complaint, Tucson Federal denies the
12   allegations contained therein related to it. Tucson Federal is without sufficient knowledge
13   or information to form a belief as to the truth or falsity of the allegations related to the
14   other Defendants and accordingly denies them.
15          Claim III: Violations for the Federal Fair Credit Reporting Act
16                                16 U.S.C. § 1681b(f)
       DESERT TOYOTA, Tucson Federal Credit Union, America First Credit Union,
17                              TruWest Credit Union
18
            121.   Answering Paragraph 121 of the Complaint, Tucson Federal incorporates
19
     its admissions, denials, and allegations in paragraphs 1 through 120 by this reference.
20
            122.   Answering Paragraph 122 of the Complaint, Tucson Federal denies the
21
     allegations contained therein to it. Tucson Federal is without knowledge or information
22
     sufficient to form a belief as to the truth of the allegations related to the other Defendants,
23
     and accordingly denies them. .
24
            123.   Answering Paragraph 123 of the Complaint, Tucson Federal is without
25
     sufficient knowledge or information to form a belief as to the truth or falsity of the
26
     allegations contained therein and accordingly denies them.
27
            124.   Answering Paragraph 124 of the Complaint, Tucson Federal submits that
28
     there are no allegations contained therein and therefore no response is required. To the
                                                  -15-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 16 of 24



1    extent a response is deemed required, Tucson Federal denies the allegations contained
2    therein related to it.
3           125.    Answering Paragraph 125 of the Complaint, Tucson Federal denies the
4    allegations contained therein related to it. Tucson Federal is without sufficient knowledge
5    or information to form a belief as to the truth or falsity of the remaining allegations
6    related to the other Defendants and accordingly denies them.
7           126.    Answering Paragraph 126 of the Complaint, Tucson Federal admits it
8    received a request from Desert Toyota, but is without sufficient knowledge or
9    information to form a belief as to the truth or falsity of the remaining and/or inconsistent
10   allegations contained therein and accordingly denies them.
11          127.    Answering Paragraph 127 of the Complaint, Tucson Federal denies the
12   allegations contained therein related to it. Tucson Federal is without sufficient knowledge
13   or information to form a belief as to the truth or falsity of the allegations related to the
14   other Defendants and accordingly denies them.
15          128.    Answering Paragraph 128 of the Complaint, Tucson Federal is without
16   sufficient knowledge or information to form a belief as to the truth or falsity of the
17   allegations contained therein related to it and accordingly denies them. Tucson Federal is
18   without sufficient knowledge or information to form a belief as to the truth or falsity of
19   the allegations related to the other Defendants and accordingly denies them.
20          129.    Answering Paragraph 129 of the Complaint, Tucson Federal is without
21   sufficient knowledge or information to form a belief as to the truth or falsity of the
22   allegations contained therein related to it and accordingly denies them. Tucson Federal is
23   without sufficient knowledge or information to form a belief as to the truth or falsity of
24   the allegations related to the other Defendants and accordingly denies them.
25          130.    Answering Paragraph 130 of the Complaint, Tucson Federal denies the
26   allegations contained therein related to it. Tucson Federal is without sufficient knowledge
27   or information to form a belief as to the truth or falsity of the allegations related to the
28   other Defendants and accordingly denies them.

                                                 -16-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 17 of 24



1           131.   Answering Paragraph 131 of the Complaint, Tucson Federal denies the
2    allegations contained therein related to it. Tucson Federal is without sufficient knowledge
3    or information to form a belief as to the truth or falsity of the allegations related to the
4    other Defendants and accordingly denies them.
5                  Claim IV: Violations of the Arizona Consumer Fraud Act
6                                A.R.S. §§ 44-1521 to 44-1534
                                     DESERT TOYOTA
7
8           132.   Answering Paragraph 132 of the Complaint, Tucson Federal incorporates

9    its admissions, denials, and allegations in paragraphs 1 through 131 by this reference.

10          133.   Answering Paragraph 133 of the Complaint, Tucson Federal submits that

11   the allegations do not relate to it. Tucson Federal is without sufficient knowledge or

12   information to form a belief as to the truth or falsity of the allegations contained therein

13   and accordingly denies them.

14          134.   Answering Paragraph 134 of the Complaint, Tucson Federal submits that

15   the allegations contained therein do not relate to it. Tucson Federal is without sufficient

16   knowledge or information to form a belief as to the truth or falsity of the allegations

17   contained therein and accordingly denies them.

18          135.   Answering Paragraph 135 of the Complaint, Tucson Federal submits that

19   the allegations contained therein do not relate to it. Tucson Federal is without sufficient

20   knowledge or information to form a belief as to the truth or falsity of the allegations

21   contained therein and accordingly denies them.

22          136.   Answering Paragraph 136 of the Complaint, Tucson Federal submits that

23   the allegations contained therein do not relate to it. Tucson Federal is without sufficient

24   knowledge or information to form a belief as to the truth or falsity of the allegations

25   contained therein and accordingly denies them.

26          137.   Answering Paragraph 137 of the Complaint, Tucson Federal submits that

27   the allegations contained therein are not related to it. Tucson Federal is without sufficient

28   knowledge or information to form a belief as to the truth or falsity of the allegations

                                                 -17-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 18 of 24



1    contained therein and accordingly denies them.
2           138.   Answering Paragraph 138 of the Complaint, Tucson Federal submits that
3    the allegations contained therein are not related to it. Tucson Federal is without sufficient
4    knowledge or information to form a belief as to the truth or falsity of the allegations
5    contained therein and accordingly denies them.
6           139.   Answering Paragraph 139 of the Complaint, Tucson Federal submits that
7    the allegations contained therein are not related to it. Tucson Federal is without sufficient
8    knowledge or information to form a belief as to the truth or falsity of the allegations
9    contained therein and accordingly denies them.
10          140.   Answering Paragraph 140 of the Complaint, Tucson Federal submits that
11   the allegations contained therein are not related to it. Tucson Federal is without sufficient
12   knowledge or information to form a belief as to the truth or falsity of the allegations
13   contained therein and accordingly denies them.
14          141.   Answering Paragraph 141 of the Complaint, Tucson Federal submits that
15   the allegations contained therein are not related to it. Tucson Federal is without sufficient
16   knowledge or information to form a belief as to the truth or falsity of the allegations
17   contained therein and accordingly denies them.
18          142.   Answering Paragraph 142 of the Complaint, Tucson Federal submits that
19   the allegations contained therein are not related to it. Tucson Federal is without sufficient
20   knowledge or information to form a belief as to the truth or falsity of the allegations
21   contained therein and accordingly denies them.
22          143.   Answering Paragraph 143 of the Complaint, Tucson Federal submits that
23   the allegations contained therein are not related to it. Tucson Federal is without sufficient
24   knowledge or information to form a belief as to the truth or falsity of the allegations
25   contained therein and accordingly denies them.
26          144.   Answering Paragraph 144 of the Complaint, Tucson Federal submits that
27   the allegations contained therein are not related to it. Tucson Federal is without sufficient
28   knowledge or information to form a belief as to the truth or falsity of the allegations

                                                 -18-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 19 of 24



1    contained therein and accordingly denies them.
2           145.    Answering Paragraph 145 of the Complaint, Tucson Federal submits that
3    the allegations contained therein are not related to it. Tucson Federal is without sufficient
4    knowledge or information to form a belief as to the truth or falsity of the allegations
5    contained therein and accordingly denies them.
6           146.    Answering Paragraph 146 of the Complaint, Tucson Federal submits that
7    the allegations contained therein are not related to it. Tucson Federal is without sufficient
8    knowledge or information to form a belief as to the truth or falsity of the allegations
9    contained therein and accordingly denies them.
10          147.    Answering Paragraph 147 of the Complaint, Tucson Federal denies the
11   allegations contained therein related to it. Tucson Federal is without sufficient knowledge
12   or information to form a belief as to the truth or falsity of the allegations related to the
13   other Defendants and accordingly denies them.
14                 Claim V: Violations for the Federal Fair Credit Reporting Act
15                                      15 U.S.C. § 1681e(a)
                                             Experian
16
17          148.    Answering Paragraph 148 of the Complaint, Tucson Federal incorporates

18   its admissions, denials, and allegations in paragraphs 1 through 147 by this reference.

19          149.    Answering Paragraph 149 of the Complaint, Tucson Federal submits that

20   the allegations contained therein are not related to it. Tucson Federal is without sufficient

21   knowledge or information to form a belief as to the truth or falsity of the allegations

22   contained therein and accordingly denies them.

23          150.    Answering Paragraph 150 of the Complaint, Tucson Federal submits that

24   the allegations contained therein are not related to it. Tucson Federal is without sufficient

25   knowledge or information to form a belief as to the truth or falsity of the allegations

26   contained therein and accordingly denies them.

27          151.    Answering Paragraph 151 of the Complaint, Tucson Federal denies the

28   allegations contained therein related to it. Tucson Federal is without sufficient knowledge

                                                 -19-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 20 of 24



1    or information to form a belief as to the truth or falsity of the allegations related to the
2    other Defendants and accordingly denies them.
3           152.     Answering Paragraph 152 of the Complaint, Tucson Federal submits that
4    the allegations contained therein are related to it. Tucson Federal is without sufficient
5    knowledge or information to form a belief as to the truth or falsity of the allegations
6    contained therein and accordingly denies them.
7                  Claim VI: Violations for the Federal Fair Credit Reporting Act
8                                       15 U.S.C. § 1681e(a)
                                             TransUnion
9
10          153.     Answering Paragraph 153 of the Complaint, Tucson Federal incorporates

11   its admissions, denials, and allegations contained in paragraphs 1 through 152 by this

12   reference.

13          154.     Answering Paragraph 154 of the Complaint, Tucson Federal submits that

14   the allegations contained therein are not related to it. Tucson Federal is without sufficient

15   knowledge or information to form a belief as to the truth or falsity of the allegations

16   contained therein and accordingly denies them.

17          155.     Answering Paragraph 155 of the Complaint, Tucson Federal submits that

18   the allegations contained therein are not related to it. Tucson Federal is without sufficient

19   knowledge or information to form a belief as to the truth or falsity of the allegations

20   contained therein and accordingly denies them.

21          156.     Answering Paragraph 156 of the Complaint, Tucson Federal denies the

22   allegations contained therein related to it. Tucson Federal is without sufficient knowledge

23   or information to form a belief as to the truth or falsity of the allegations related to the

24   other Defendants and accordingly denies them.

25          157.     Answering Paragraph 157 of the Complaint, Tucson Federal submits that

26   the allegations contained therein are not related to it. Tucson Federal is without sufficient

27   knowledge or information to form a belief as to the truth or falsity of the allegations

28   contained therein and accordingly denies them.

                                                 -20-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 21 of 24



1           158.   Answering the prayer for relief, Tucson Federal denies that Plaintiff is
2    entitled to the relief requested from it and denies that Plaintiff is entitled to any relief
3    against it.
4           159.   Tucson Federal denies any and all allegations and inferences not
5    specifically admitted in its Answer.
6                       SEPARATE AND AFFIRMATIVE DEFENSES
7           Tucson Federal has not yet had the full opportunity to conduct a reasonable
8    inquiry of the facts underlying this lawsuit, but based upon its current knowledge,
9    information, and belief, Tucson Federal asserts the following separate and affirmative
10   defenses, some or all of which may ultimately be supported by the facts to be revealed in
11   discovery and investigations of this case.
12          A.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claim
13   may not have been commenced within the applicable statute of limitations and therefore
14   the claims may be barred.
15          B.     For its separate defense, Tucson Federal alleges that Plaintiff failed to state
16   claims upon which relief may be granted pursuant to Rule 12.
17          C.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
18   are barred by the doctrines of waiver, estoppel, and/or laches.
19          D.     For its affirmative defense, Tucson Federal alleges that Plaintiff failed to
20   mitigate her damages.
21          E.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
22   are barred because Tucson Federal breached no duty or obligation to Plaintiff.
23          F.     For its affirmative defense, Tucson Federal alleges that Plaintiff is barred
24   from recovery against Tucson Federal because there is no causal connection between any
25   conduct of Tucson Federal and any alleged damages that Plaintiff contends she sustained.
26          G.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
27   are barred because her damages, if any, are the result of an intervening, superseding
28   cause or causes leading to those alleged damages and, therefore, any action or inaction on

                                                  -21-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 22 of 24



1    the part of Tucson Federal was not the proximate cause of the alleged damages.
2           H.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
3    are barred because the damages, if any, sustained by her, resulted from her own actions or
4    inactions, or the actions or inactions of a third party/parties, and therefore Tucson Federal
5    was not the proximate or substantial cause of the alleged damages.
6           I.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
7    are barred because Tucson Federal was under no obligation to provide an adverse action
8    notice to Plaintiff pursuant to 12 C.F.R. §1002.9(g).
9           J.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
10   are barred because there was no consumer report within the meaning of 15 U.S.C. §
11   1681b(f).
12          K.     For its affirmative defense, Tucson Federal alleges that Plaintiff’s claims
13   are barred because she cannot show that Tucson Federal used or obtained a consumer
14   report without a permissible statutory purpose.
15          L.     For its affirmative defense, Tucson Federal alleges that Plaintiff is at fault
16   for her own alleged damages and/or others are at fault for Plaintiff’s alleged damages
17   such that the comparative fault of Plaintiff and/or others eliminates and/or reduces the
18   alleged fault of Tucson Federal to zero.
19          M.     For its affirmative defense, Tucson Federal alleges that Tucson Federal
20   reserves the right to assert any additional defenses or affirmative defenses of which it
21   becomes aware during discovery. Tucson Federal states that discovery may reveal facts
22   that support the separate defenses in Rule 8, Fed. R. Civ. P. Therefore, Tucson Federal
23   reserves the following defenses and alleges the Complaint is or may be barred, in whole
24   or in part, and the alleged damages may be reduced in whole or in part by the doctrines of
25   accord and satisfaction, arbitration and award, assumption of risk, contributory
26   negligence, duress, estoppel, failure of consideration, fraud, illegality, in equitable
27   conduct, laches, license, payment, release, res judicata, statute of frauds, statute of
28   limitations, waiver, and any other matter constituting an avoidance or affirmative

                                                 -22-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 23 of 24



1    defense. Rather than waive same, Tucson Federal herein sets forth in haec verba each and
2    every affirmative defense and reserves all other affirmative and separate defenses.
3           WHEREFORE, having fully answered the Complaint, Tucson Federal requests the
4    following relief:
5               a. That the Complaint against Tucson Federal be dismissed with prejudice and
6                  judgment be granted in favor of Tucson Federal;
7               b. That Plaintiff recover nothing from Tucson Federal on her claims;
8               c. That Tucson Federal be awarded its costs incurred and to be incurred
9                  pursuant to A.R.S. § 12-341 and that Tucson Federal be awarded its
10                 attorneys’ fees incurred and to be incurred pursuant to A.R.S. §12-349
11                 and/or by statute that may provide for the recovery of attorneys’ fees.
12              d. That Tucson Federal be granted such other relief as the Court may deem
13                 appropriate. Tucson Federal also reserves the right to file third party claims
14                 and crossclaims as it believes are appropriate.
15
            Dated this 2nd day of November, 2018.
16
                                                        GORDON REES SCULLY
17                                                      MANSUKHANI, LLP
18
19                                                  By: /s/David L. O’Daniel
                                                        David L. O'Daniel
20                                                      Annelise M. Dominguez
                                                        Attorneys for Defendant
21                                                      Tucson Federal Credit Union
22
23
24                               CERTIFICATE OF SERVICE
25          I hereby certify that on November 2, 2018, I electronically transmitted the attached
            document to the Clerk’s Office using the CM/ECF System for filing and counsel
26          of record:
27          •      Devin Sreecharana: devin@maypotenza.com
28          •      Andrew Scott Lishko: alishko@maypotenza.com
            •      Timothy R. Hyland: thyland@cavanaghlaw.com
                                                 -23-
      Case 4:18-cv-00483-RM Document 23 Filed 11/02/18 Page 24 of 24



1           •      Benjamin John Branson: bbranson@cavanaghlaw.com
2           •      Jonathan Adam Dessaules: jdessaules@dessauleslaw.com
            •      Christine Anderson Ferraris: cferraris@aferrarislaw.com
3           •      Susan Mary Rotkis: srotkis@clalegal.com
4
5
     /s/ Jahleel Garcia
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -24-
